Citation Nr: 0031979	
Decision Date: 12/07/00    Archive Date: 12/12/00

DOCKET NO.  99-13 686A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for major fatigue, 
concentration difficulty, forgetfulness, and sleep problems, 
claimed as due to undiagnosed illness.

2.  Entitlement to service connection for a skin rash, 
claimed as due to undiagnosed illness.

3.  Entitlement to service connection for muscle and joint 
pain of both shoulders, claimed as due to undiagnosed 
illness.

4.  Entitlement to service connection for muscle and joint 
pain of both knees, claimed as due to undiagnosed illness.

5.  Entitlement to service connection for headaches, claimed 
as due to undiagnosed illness.

6.  Entitlement to service connection for diarrhea and 
stomach pains, claimed as due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Phillip L. Krejci, Counsel


REMAND

The veteran had active service in the Army from August 1989 
to December 1991, including service from December 1990 to 
April 1991 in the Southwest Asia theater of operations during 
the Persian Gulf War.  He appeals a July 1995 RO decision 
which denied service connection for the following conditions 
claimed as due to undiagnosed illness associated with Persian 
Gulf War service: major fatigue, concentration difficulty, 
forgetfulness, and sleep problems; a skin rash; muscle and 
joint pain of both shoulders; muscle and joint pain of both 
knees; headaches; and diarrhea and stomach pains.  See 
38 U.S.C.A. § 1117 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.317 (2000).

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim and redefines the obligations of the VA with respect to 
notice to a claimant and the duty to assist.  This change in 
law is applicable to all claims filed on or after the date of 
enactment of the law, or filed before the date of enactment 
and not yet final as of that date.  Id.  Because of the 
change in the law, a remand is required for compliance with 
the notice and duty to assist provisions contained in the new 
law.  See Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, §§ 3-4, 114 Stat. 2096, ___ (2000) (to be codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  In 
addition, because the RO has not yet considered whether any 
additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

Accordingly, this case is REMANDED for the following:

1.  The RO should ensure that all 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000 is completed with respect to 
the veteran's claims for service 
connection.  For further guidance on the 
processing of this case in light of the 
changes in the law, the RO should refer to 
VBA Fast Letter 00-87 (November 17, 2000), 
as well as any subsequent regulations and 
VA and court instructions on the subject.  

2.  Thereafter, the RO should review the 
claims for service connection.  If the 
claims remain denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case, and 
given an opportunity to respond, before 
the case is returned to the Board.




		
	L. W. TOBIN
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



- 3 -


- 9 -


